Citation Nr: 0818369	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-15 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to January 6, 2006.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected PTSD beginning January 6, 2006.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from December 1968 
to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the RO, 
which granted service connection for PTSD, heart disease and 
hypertension.  The service-connected PTSD was assigned a 30 
percent rating effective on January 18, 2005; heart disease 
was assigned a 30 percent rating, effective on March 20, 
2005; and hypertension was assigned a noncompensable rating 
effective on May 5, 2005.  

An April 2006 rating decision assigned a 10 percent rating 
for service-connected hypertension effective on May 5, 2005; 
and the veteran withdrew the issue of an initial evaluation 
in excess of 10 percent for service-connected hypertension in 
a July 2006.  See 38 C.F.R. § 20.204 (2007).  

A July 2006 rating decision assigned a 60 percent rating for 
service-connected heart disease effective on March 20, 2005; 
and the veteran also withdrew the issue of an initial 
evaluation in excess of 60 percent for the service-connected 
heart disease in a July 2006 written statement.  

A June 2007 rating decision assigned a 50 percent rating for 
service-connected PTSD effective on January 18, 2005.  

Certain private and VA medical reports, in October and 
November 2007, were received by VA after the June 2007 
Statement of the Case along with a waiver of RO review.  See 
38 C.F.R. § 20.1304 (2007).  

Although his May 2006 Substantive Appeal indicated that the 
veteran wanted to testify at a hearing before the Board in 
Washington, D.C., neither the veteran nor his representative 
subsequently mentioned a personal hearing.  Additionally, the 
veteran said in a June 2007 statement, and his representative 
said in a November 2007 presentation, that there was nothing 
further to add.  Consequently, the Board concludes that the 
veteran no longer desires to testify at a Board hearing.  

Based on the veteran's assertions, the issue of a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) is referred to the RO for 
additional development and adjudication.  



FINDINGS OF FACT

1.  Prior to January 6, 2006, no more than occupational and 
social impairment with reduced reliability and productivity 
is shown to have been caused by the service-connected PTSD.  

2.  Beginning on January 6, 2006, the service-connected PTSD 
is shown to have been manifested by difficulty sleeping, 
nightmares, flashbacks, depression and anxiety and to have 
been productive of a disability picture that more nearly 
approximates that resulting in social and occupational 
impairment with deficiencies in most areas including work, 
judgment and mood, stressful circumstances (including work or 
a worklike setting) and inability to establish and maintain 
effective relationships.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 50 percent for the service-connected PTSD prior 
to January 6, 2006 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2007).  

2.  The criteria for the assignment of an evaluation of 70 
percent for the service-connected PTSD beginning on January 
6, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided hereinbelow.  

The Board finds that all relevant facts have been properly 
developed with respect to the claim on appeal, and that no 
additional assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  

A letter sent to the veteran in April 2005 notified him of 
the requirements needed to warrant an increased evaluation.  
Additionally, a June 2007 notice letter informed the veteran 
that his service-connected PTSD had been increased to 50 
percent because of worsening of the disability.  

Moreover, in accordance with the requirements of VCAA, a VA 
letter in April 2005 informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  Additional private evidence 
was added to the claims files.  

The April 2005 letter explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
employment records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The veteran was advised in the April 2005 letter, as well as 
in a March 2006 letter, to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in the March 2006 
letter about effective dates if his increased rating claim 
was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Because this case involves an initial rating, 
the requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are inapplicable.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, as there is no evidence that any failure on the 
part of VA to further comply with VCAA reasonably affects the 
outcome of this case, the Board finds that any such omission 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

A 50 percent evaluation is assignable for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 70 percent evaluation is assignable for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for PTSD is assignable with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed moo and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  


Analysis

An October 2005 rating decision granted service connection 
for PTSD and assigned a 30 percent rating effective on 
January 18, 2005, which the veteran timely appealed.  A June 
2007 rating decision granted a 50 percent rating for service-
connected PTSD effective on January 18, 2005; the veteran 
continued to appeal this issue.  

The VA treatment records dated from January to March 2005 
shows psychiatric treatment and a GAF score of 65 in March 
2005.  

The veteran complained on VA psychiatric evaluation in May 
2005 of problems primarily due to the loss of his wife in 
March 2003.  On mental status evaluation, there were no 
hallucinations, delusions, suicidal or homicidal ideations or 
obsessive or compulsive behavior.  The veteran was fully 
oriented; and his thoughts were logical, coherent and goal 
directed.  His concentration and attention were mildly 
impaired.  Cognition and memory were considered within normal 
limits, and insight and judgement were well preserved.  

The diagnoses were those of chronic PTSD, moderate, due to 
service; a mood disorder, not due to service; and grieving 
due to loss of his wife, not due to service.  The GAF score 
was 68.  

The examiner noted that the veteran's PTSD was never severe 
enough to interfere with activities of daily living and that 
depression linked to grieving for his wife increased the 
veteran's symptoms of PTSD that for many years were 
manageable.  

The VA treatment records from June 2005 to May 2007 reveal 
continued treatment for PTSD.  GAF scores were either 60 or 
65 throughout these records.  

The Board finds that this medical evidence does not show a 
service-connected disability picture that could be assigned 
an evaluation higher than 50 percent prior to 2006.  

The service-connected PTSD was not shown to cause such 
manifestations as suicidal ideation, obsessional rituals 
which interfere with routine activities, intermittently 
illogical or irrelevant speech, near-continuous panic or 
depression affecting the ability to function, spatial 
disorientation, and neglect of personal appearance and 
hygiene.  

However, according to a January 6, 2006 statement from a VA 
clinical psychologist, the veteran was first noted to be 
experiencing significant emotional distress from his PTSD 
that precluded him from being actively involved in work or 
other daily activities.  

The veteran's symptoms included recurrent thoughts of 
Vietnam, nightmares 3-4 times a month, avoidance of things 
that remind him of Vietnam, an inability to enjoy life, 
isolating himself from others, trouble sleeping, difficulty 
concentrating, and being easily startled.  PTSD was 
diagnosed, and the GAF score was 50.  

An October 2007 report from a VA Social Worker and a VA 
Clinical Psychologist diagnosed PTSD and a major depressive 
disorder, moderate.  The GAF score was 47.  The noted 
symptomatology was similar to that reported in January 2006.  

Significantly, it was concluded that the veteran's ability to 
interact in ordinary work or interpersonal situations was 
significantly impaired due to the service-connected PTSD 
symptoms.  

According to a November 2007 psychiatric evaluation from 
G.W.N., M.D., the veteran had severe PTSD and a moderate to 
severe depressive disorder, with a current GAF score of 43.  
Dr. N opined that the veteran's increasing physical, social, 
and personal difficulties had contributed to a worsening of 
his PTSD, which included more frequent hallucinations.  The 
PTSD was noted to impair his life in the 75-85 percent 
disabling range.  

Based on the above evidence, the Board finds that the medical 
evidence shows a disability picture that more closely 
resembles the criteria for an evaluation of 70 percent 
beginning on January 6, 2006.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

However, a schedular evaluation in excess of 70 percent is 
not warranted because the evidence does not show total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  




ORDER

An increased, initial evaluation in excess of 50 percent for 
service-connected PTSD prior to January 6, 2006 is denied.  

An increased evaluation of 70 percent for the service-
connected PTSD beginning on January 6, 2006 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


